DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 16, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11, 12, 17, 18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fagan (US 2008/0057594 A1).

	Illuminating, by a light source (See Para. 0111 for discussion of a light source or sources) one or more particles in a liquid-core waveguide (See Para. 0093 for discussion of an optical system that is designed to efficiently deliver light to the reporter molecules), wherein the liquid-core waveguide comprises:
	A first cladding layer having a first index of a refraction; and
	A hollow core extending through the waveguide an comprising a liquid inside the hollow core, wherein the liquid has a second index of refraction higher than the first index of refraction (See Para. 0036 for discussion of a fluidic waveguide that results from the introduction of a fluid, preferably a liquid, but also possibly a gel, into a container that is in the form of a channel, tube, or other hollow structure, wherein the refractive index of said fluid is greater than the refractive index of the wall of the container); and
	Detecting, by a detector, light emitted from the one or more particles (See Para. 0043 for discussion of transmitting light emitted from the fluorescent reporter to a light detector).
	With respect to claim 2, Fagan discloses introducing the one or more particles into the liquid prior to illuminating the one or more particles (See Paras. 0083 and 0089 for discussion of immobilization of the analyte by probe molecules attached to the inner wall of the waveguide).
With respect to claim 3, Fagan discloses introducing the liquid into the hollow core prior to illuminating the one or more particles (See Paras. 0083 and 0089 for discussion of immobilization of the analyte by probe molecules attached to the inner wall of the waveguide).

With respect to claim 6, Fagan discloses that the waveguide is configured to transmit light from the light source via total internal reflection (See Para. 0036 for discussion of how light is directed into the fluid at angles less than the critical angle for the system undergoes total internal reflection at the interface between the fluid and the container).
With respect to claim 7, Fagan discloses that the waveguide is configured to support a fundamental transverse electromagnetic mode of light from the light source (See Para. 0039 for discussion of a core diameter ranging from a few microns to a few millimeters, therefore being in the range for multimode fibers that the waveguide supports in addition to the fundamental transverse electromagnetic mode of the light source).
With respect to claim 8, Fagan discloses that the waveguide is configured such that an intensity of the fundamental transverse electromagnetic mode has a non-zero value at an interface between the first cladding layer and the hollow core (See Para. 0036 for discussion of how the coating has a refractive index lower than the liquid in the core of the waveguide, thus making the intensity non-zero at the interface).
With respect to claim 11, Fagan discloses that the first cladding layer is less than or equal to 10 µm, 5 µm, 1 µm, 0.5 µm, or 0.1 µm in thickness (See Para. 0022 for discussion of a cladding layer of less than one micrometer). 
With respect to claim 12, Fagan discloses that the first cladding layer comprises on or more of silicon dioxide, tantalum pentoxide, or silicon nitride, PDMS, or one or more plastics 
With respect to claim 17, Fagan discloses that the one or more particles comprise one or more molecules, particles, biomarkers, nucleic acids, proteins, and DNA (See Para. 0089 for discussion of the use of cell as analytes, wherein the interpretation that cell comprise DNA).
With respect to claim 18, Fagan discloses the liquid-core waveguide comprises:
A second cladding layer between the first cladding layer and the hollow core, wherein the second cladding layer has a third index of refraction that is the same as the second index of refraction or is within +/- 10%, +/- 5%, +/- 2%, +/- 1%, +/- 0.5%, +/- 0.1%, or +/- 0.1% of the second index of refraction (See Paras. 0120-0121 for disclosure of a second cladding that might have the same refractive index as the liquid, and therefore allows for total internal refection either at the interface between the coating and the tube wall or the coating and the liquid).
With respect to claim 21, Fagan discloses that the second cladding layer comprises one or more of silicon dioxide, tantalum pentoxide, silicon nitride, PDMS, or plastic (See Para. 0121 for discussion of the use of urethane polymers as possible material for the second cladding).
With respect to claim 22, Fagan discloses the identification of one or more of the detected particles on the basis of a detected characteristic (See Para. 0089 and claim 88 for discussion of the use of a method of determining an analyte that might cells).
With respect to claim 23, Fagan discloses a particle detection system comprising:
A light source (See Para. 0111 for discussion of a light source or sources) configured to excite one or more particles (See Para. 0093 for discussion of an optical system that is designed to efficiently deliver light to the reporter molecules);

	A first cladding layer having a first index of refraction;
	A hollow core extending through the waveguide and comprising a liquid inside the hollow core (See Para. 0036 for discussion of a fluidic waveguide that results from the introduction of a fluid, preferably a liquid, but also possibly a gel, into a container that is in the form of a channel, tube, or other hollow structure, wherein the refractive index of said fluid is greater than the refractive index of the wall of the container), wherein
	The liquid has a second index of refraction higher than the first index of refraction (See Para. 0120 for discussion of the liquid having an index of refraction that is greater than the index of refraction of the inner wall of the tube); and
	The liquid comprises the one or more particles (See Paras. 0087-0091 for disclosure of the types of probe molecules and what they can bind to which include cell surface markers and cells of any organism, Para. 0089); and
A detector configured to detect light emitted from the one or more particles (See Para. 0043 for discussion of transmitting light emitted from the fluorescent reporter to a light detector).
With respect to claim 24, Fagan discloses the liquid-core waveguide comprises:
A second cladding layer between the first cladding layer and the hollow core, wherein the second cladding layer has a third index of refraction that is the same as the second index of refraction or is within +/- 10%, +/- 5%, +/- 2%, +/- 1%, +/- 0.5%, +/- 0.1%, or +/- 0.1% of the second index of refraction (See Paras. 0120-0121 for disclosure of a second cladding that might .

Claim(s) 1-4, 6-8, 10-15, 17, 23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2015/0268244 A1).
With respect to claim 1, Cho discloses a method for particle detection (See Para. 0008 for discussion of a method for detecting the presence, absence, or amount of a cell type in a composition), the method comprising:
Illuminating, by a light-source, one or more particles in a liquid core waveguide (See Figs. 19A-B, 21A, and Para. 0204 for depiction/discussion of employing the Teflon-coated microfluidic channel 20, the channel conducting the cells and serves also as the excitation light-guiding waveguide), wherein the liquid-core waveguide comprises:
	A first cladding layer having a first index of refraction; and
	A hollow core extending through the waveguide and comprising a liquid inside the hollow core, wherein the liquid has a second index of refraction higher than the first index of refraction (See Para. 0202 for discussion of how the microfluidic channel 1920 is made of PDMS, and in some embodiments the PDMS that surfaces (i.e. channel interior surfaces) are in contact with the fluid are further coated with a thin, smooth, uniform layer of amorphous Teflon, particularly a Teflon coating having a lower refractive index (e.g. ~1.31) than that of water (~1.33)); and
Detecting, by a detector, light emitted from the one or more particles (See Fig. 21B and Para. 0217 for discussion of how using a microfluidic detector 1702, the output signal provided 
With respect to claim 2, Cho discloses introducing the one or more particles into the liquid prior to illuminating the one or more particles (See Fig. 21A for depiction of microfluidic cytometer with cells passing through a microfluidic channel, which implies that the cells have been introduced into a liquid and that the liquid containing the cells has been introduced into the channel acting as a waveguide).
With respect to claim 3, Cho discloses introducing the liquid into the hollow core prior to illuminating the one or more particles (See Fig. 21A for depiction of microfluidic cytometer with cells passing through a microfluidic channel, which implies that the cells have been introduced into a liquid and that the liquid containing the cells has been introduced into the channel acting as a waveguide).
With respect to claim 4, Cho discloses that the first index of refraction is less than or equal to 2, 1.8, 1.6, or 1.4 (See Para. 0202 for discussion of the use of Teflon coating which has a refractive index of 1.31).
With respect to claim 6, Cho discloses that the waveguide is configured to transmit light from the light source via total internal reflection (See Para. 0248 for discussion of how light is delivered by total internal reflection).
With respect to claim 7, Cho discloses that the waveguide is configured to support a fundamental transverse electromagnetic mode of light from the light source (See Fig. 18 for depiction of a core diameter of 100 µm, therefore being in the range for multimode fibers that 
With respect to claim 8, Cho discloses that the waveguide is configured such that an intensity of the fundamental transverse electromagnetic mode has a non-zero value at an interface between the first cladding layer and the hollow core (See Para. 0202 for discussion of how the coating has a refractive index lower than the liquid in the core of the waveguide, thus making the intensity non-zero at the interface).
With respect to claim 10, Cho discloses that the hollow core is less than or equal to 20 µm, 10 µm, 5 µm, 1 µm in width (See Para. 0151 for discussion of how the fluidic channels of the detector can have an inner diameter between 0.2 µm and 2000 µm).
With respect to claim 11, Cho discloses that the first cladding layer is less than or equal to 10 µm, 5 µm, 1 µm, 0.5 µm, or 0.1 µm in thickness (See Para. 0250 for discussion of a 5 µm thick cladding layer). 
With respect to claim 12, Cho discloses that the first cladding layer comprises on or more of silicon dioxide, tantalum pentoxide, or silicon nitride, PDMS, or one or more plastics (See Para. 0250 for discussion of the use of Teflon as a coating material).
With respect to claim 13, Cho discloses that the liquid-core waveguide is disposed on a substrate less than or equal to 2 cm, 1 cm, 5, mm, or 2 mm in width and less than or equal to 2 cm, 1 cm, 5 mm, or 2 mm in length (See Fig. 10 and Para. 0285 for depiction/discussion of how a detection system includes a lab-on-a-chip, wherein in some embodiments, a lab-on-a-chip can be a device that integrates one or several laboratory functions on a single chip of about a square millimeter to about a few square centimeters in size).

With respect to claim 15, Cho discloses that the detector is disposed on the substrate (See Fig. 17 and Paras. 0198-0199 for depiction/discussion of how a microfluidic cell detector 1702 or at least certain portions thereof, such as the microfluidic detector 1710, can be devices employing a lab-on-a-chip technology platform that replaces the bulk optics with integrated optics and further discloses that the PMT detector can be exchanged against, for example, a SPAD detector such as a single-photon avalanche detector).
With respect to claim 17, Cho discloses that the one or more particles comprise one or more molecules, particles, biomarkers, nucleic acids, proteins, and DNA (See Para. 0008 for discussion of the use of cell as analytes, wherein the interpretation that cell comprise DNA).
With respect to claim 23, Cho discloses a particle detection system comprising:
A light source configured to excite one or more particles (See Figs. 19A-B, 21A, and Para. 0204 for depiction/discussion of employing the Teflon-coated microfluidic channel 20, the channel conducting the cells and serves also as the excitation light-guiding waveguide);
A liquid-core waveguide comprising:
	A first cladding layer having a first index of refraction;
	A hollow core extending through the waveguide and comprising a liquid inside the hollow core (See Para. 0202 for discussion of how the microfluidic channel 1920 is made of PDMS, and in some embodiments the PDMS that surfaces (i.e. channel interior surfaces) are in contact with the fluid are further coated with a thin, smooth, uniform layer of amorphous 
	The liquid has a second index of refraction higher than the first index of refraction (See Para. 0202 for discussion of how the PDMS surfaces that are in contact with fluid are coated with a thin, smooth, uniform layer of amorphous Teflon that has a lower refractive index than that of water); and
	The liquid comprises the one or more particles (See Paras. 0087-0091 for disclosure of the types of probe molecules and what they can bind to which include cell surface markers and cells of any organism, Para. 0089); and
A detector configured to detect light emitted from the one or more particles (See Fig. 21B and Para. 0217 for discussion of how using a microfluidic detector 1702, the output signal provided by the additional waveguide structure 1950 to a PMT 1714 in response to fluorescence light coming from the sampling region 40 is now a color-space-time (COST) coded signal 2132).
With respect to claim 25, Cho discloses that the liquid-core waveguide is disposed on a substrate less than or equal to 2 cm, 1 cm, 5, mm, or 2 mm in width and less than or equal to 2 cm, 1 cm, 5 mm, or 2 mm in length (See Fig. 10 and Para. 0285 for depiction/discussion of how a detection system includes a lab-on-a-chip, wherein in some embodiments, a lab-on-a-chip can be a device that integrates one or several laboratory functions on a single chip of about a square millimeter to about a few square centimeters in size).

With respect to claim 27, Cho discloses that the detector is disposed on the substrate (See Fig. 17 and Paras. 0198-0199 for depiction/discussion of how a microfluidic cell detector 1702 or at least certain portions thereof, such as the microfluidic detector 1710, can be devices employing a lab-on-a-chip technology platform that replaces the bulk optics with integrated optics and further discloses that the PMT detector can be exchanged against, for example, a SPAD detector such as a single-photon avalanche detector).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (US 2008/0057594 A1), as evidenced by Chien-Hsing Chen et al (“A Multi-D-Shaped Optical Fiber for Refractive Index Sensing,” SENSORS, Vol. 10, No. 5, 11 May 2010, Pgs. 4794-4804, doi:10.3390/s100504794).
Refer above for the disclosure of Fagan.
With respect to claim 5, Fagan does not explicitly disclose a liquid with a refractive index higher than 1.4.  However, there is a disclosure that the refractive index of a liquid can be increased to well above 1.35 (See Para. 0121) by adding sucrose to an aqueous solution.  
Chin-Hsing Chen further teaches that adding sucrose to an aqueous solution can lead to a solution with a refractive index above 1.4 (See Fig. 9 for depiction of a refractive index above 1.4 when the wt% of sucrose is at least 0.4).
Thus, it would have been obvious to one ordinary skill in the art at the time to filing to incorporate an appropriate amount of sucrose, as taught by Fagan and further evidenced by Chin-Hsing Chen, for the purpose attaining desired configurations of index of refraction .
	
Claim(s) 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (US 2008/0057594 A1).
Refer above for the disclosure of Fagan.
With respect to claims 9 and 19, Fagan fails to specifically teach that the waveguide is configured such than an intensity of the fundamental transverse electromagnetic mode at an interface between the first/second cladding layer and the hollow core is greater than or equal to 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or 99% of a maximum intensity of the fundamental transverse electric mode.  However, there is teaching in Para. 0083 of how the target molecules might be attached to the inner wall of the waveguide. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the light intensity employed by the device of Fagan is high enough and present at the interface between the liquid and the inner wall of the waveguide to effectively illuminate and detect the particles of interest.
With respect to claim 20, Fagan fails to specifically disclose that the second cladding layer is less than or equal to 1 µm, 0.5 µm, or 0.1 µm in thickness.  However, Fagan does teach that the desired configuration of indexes of refraction is achieved by selecting materials for the tube, or inner coatings of the tube, that are of low n, and for the fluid, preferably a liquid, that are of high n. For instance, there are urethane polymers that have n as low as 1.35, while even 

		It would have been obvious to one ordinary skill in the art at the time of filing to incorporate an optical coating layer thickness less than 1 µm in order to perfect the configuration of index of refractions for each the inner coating of the tube and the liquid, thus enabling better optical detection of desired analytes.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (US 2008/0057594 A1) in view of Nishio et al (US 2015/0260649 A1).
With respect to claim 16, although Fagan does discuss that the refractive index of the liquid can be increased by dissolving sucrose, there is no disclosure that the liquid comprises one or more of zinc iodide, ethylene glycol, or sodium iodide. 
Nishio teaches a SPR sensor cell and a sensor, both having excellent detection sensitivity (See abstract).  The SPR sensor cell, a halogen light source, and a spectroscope were arranged on one axis and connected to each other to produce a SPR sensor, and 40 µL each of five kinds 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate ethylene glycol into the liquid of Fagan for the purpose of improving the peak intensity o the transmittance spectrum, thus generating higher detection sensitivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 22, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796